273 S.W.3d 80 (2008)
ALLISON & ALEXANDER, INC., Appellant,
v.
Shaun ALEXANDER, Respondent,
Missouri Division of Employment Security, Respondent.
No. WD 69427.
Missouri Court of Appeals, Western District.
November 4, 2008.
William Sterling Robbins, Jr., Kansas City, MO, for Appellant.
Rachel Marie Lewis, Jefferson City, MO, for Respondent Division of Employment Security.
Shaun Alexander, Kansas City, MO, pro-se.
Before VICTOR C. HOWARD, P.J., JOSEPH M. ELLIS, Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
Allison & Alexander, Inc. appeals the decision of the Labor and Industrial Relations Commission, which found that Shaun Alexander was discharged for reasons unrelated to misconduct and was, therefore, not disqualified from receiving unemployment benefits. On appeal, Allison & Alexander challenges the Commission's finding that Alexander was discharged, and its finding that even if Alexander voluntarily quit, he had good cause to do so. Allison & Alexander further claims it did not receive a fair hearing because the Appeals Tribunal refused to allow into evidence certain payroll records. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The decision of the Commission is affirmed. Rule 84.16(b).